Citation Nr: 0324116	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with degenerative joint disease, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1962.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
veteran's claim for service connection for a testicular 
disorder and continued a 40 percent rating for mechanical low 
back pain with degenerative joint disease.  

In August 2001, the veteran testified before the undersigned 
Veterans Law Judge sitting at the VARO in Montgomery.  In a 
November 2001 decision, the Board denied the veteran's claim 
for service connection for a testicular disorder and denied 
an increased rating for the veteran's service-connected 
mechanical low back pain with degenerative joint disease.  

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which issued an order in May 2002 that vacated the Board's 
decision with respect to the issue of an increased rating for 
mechanical low back pain with degenerative joint disease, and 
dismissed the appeal as to the issue of service connection 
for a testicular disorder.  The Court remanded the matter for 
readjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  


REMAND

In response to the Court order and accompanying Joint Motion 
for Remand, the Board, in September 2002 and March 2003, 
undertook additional development of the issue listed on the 
front page of this remand pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  That development has been 
completed.  However, the regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Effective September 23, 2002, VA revised the criteria for 
rating intervertebral disc syndrome.  67 Fed. Reg. 54345 
(2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  Additional changes become effective on September 26, 
2003.  68 Fed. Reg. 51456-8 (Aug. 27, 2003).  The veteran has 
not been apprised of the new regulations.  

Where the law or regulation changes after a claim has been 
filed or reported but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, No. 03-7032 
(Aug. 25, 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, VA has the 
duty to adjudicate the appellant's claims under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  

In the Joint Motion for Remand, the Board was instructed to 
obtain an examination in which the examiner reported the 
specific neurologic tests that he or she conducted in making 
their diagnosis.  In a January 2003 VA examination, the 
examiner noted the veteran's history, reported clinical 
findings, and diagnosed the veteran with degenerative joint 
disease of the lumbosacral spine with no signs of 
radiculopathy.  He did not identify any specific neurological 
testing that he had undertaken.  

The Board then requested that the examiner identify the 
specific neurological tests he had conducted.  In April 2003 
the examiner reported that he had performed a complete 
neurological examination and had found no motor, sensory or 
reflex deficits.  He did not identify any specific 
neurological tests performed on the veteran.  

Therefore, while the Board regrets the delay in this case, 
the claim is remanded for the following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination by a physician, other than 
the physician who examined the veteran in 
January 2003, to determine the nature and 
extent of the veteran's low back 
disability.  All appropriate tests should 
be conducted.  Send the claims folder to 
the examiner for review.  The examination 
report should reflect that such a review 
was made.  The physician conducting the 
examination should determine the current 
characteristics and severity of the 
veteran's low back disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  In 
particular:

(a)  The examiner should record the range 
of motion in the veteran's low back 
observed on clinical evaluation and 
should assess whether the low back 
exhibits any disability to include 
limitation of motion, pain, or 
instability.  In particular, in reporting 
the results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion of motion, if any, 
accompanied by pain.  
In addition, the examiner should 
determine whether the veteran's low back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.   

(b)  The examiner must identify whether 
the veteran has persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of any identified diseased disc.  In 
doing so, the examiner must identify the 
specific neurological tests that he or 
she conducted in making this 
determination.  

(c)  The examiner should also report 
whether the low back disability results 
in neuritis, neuralgia, or partial or 
complete paralysis of any nerve.  The 
examiner should describe the severity of 
such symptomatology.  The examiner should 
also identify whether or not the veteran 
reported any incapacitating episodes 
associated with his low back pain, and if 
so, the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  

A complete rationale for all opinions 
should be provided.  This information is 
required in order to comply with the 
Court's remand.

2.  Thereafter, the RO should 
readjudicate the veteran's claim, taking 
into consideration the old and new 
criteria contained in Diagnostic Code 
5293, and new Diagnostic Code 5243 and 
the General Rating Formula for Diseases 
of the Spine.  If the benefit sought 
continues to be denied the RO should 
issue a new supplemental statement of the 
case considering all evidence received 
since the supplemental statement of the 
case issued in March 2001.  Then, if 
otherwise in order, the case should be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




